Exhibit 10.2

Third Amendment to Employment Agreement

This Third Amendment to Employment Agreement is made as of the 11th day of
April, 2017 (the “Third Amendment Effective Date”) by and between Cogint, Inc.,
a Delaware corporation (the “Company”), and Daniel MacLachlan (the “Employee”).
Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to them in the Employment Agreement (defined below).

WITNESSETH

WHEREAS, The Best One, Inc., a Florida corporation (“Best One”), and Employee
entered into that certain Employment Agreement made by and between Best One and
Employee, dated October 6, 2014, as amended by that certain Amendment to
Employment Agreement made by and between Best One and Employee, dated March 17,
2015, and as amended by that certain Second Amendment to Employment Agreement
made by and between the Company (as successor by assumption of the Employment
Agreement, as amended) and Employee, dated October 4, 2016 (as amended,
collectively, the “Employment Agreement”); and

WHEREAS, the Company and the Employee now desire to amend the Employment
Agreement in accordance with the term and provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the parties hereby adopt
this Amendment to the Agreement effective as of the Third Amendment Effective
Date.

(1) Paragraph 6 to Exhibit A to the Agreement (“Exhibit A”) is deleted in its
entirety and the following substituted in lieu thereof:

“Term: Commencing on the Effective Date and ending on April 30, 2020 (the “Third
Amendment Term Expiration Date”); provided, that, upon the Third Amendment Term
Expiration Date this Agreement shall automatically renew for successive one
(1) year terms, unless either party provides written notice to the other no less
than one hundred twenty (120) days prior to the commencement of each such
renewal setting forth a desire to terminate this Agreement.”

(2) Paragraph 5(c)(iv) is deleted in its entirety and the following substituted
in lieu thereof:

“Without Cause or Refusal to Accept Assignment. In the event the Company
terminates this Agreement without Cause or any successor of the Company refuses
to accept assignment of this Agreement, the Company shall pay to the Employee
the greater of (x) the Employee’s Base Salary for the remainder of the Term in
accordance with the Company’s payroll practices in effect from time to time and
(y) two (2) years of the Employee’s Base Salary in accordance with the Company’s
payroll practices in effect from time to time, provided, however, the Employee
is not in violation of the Confidentiality, Nondisclosure, Noncompetition,
Nonsolicitation and Nondisparagement Agreement attached as Exhibit B. Upon
payment to the Employee of the foregoing amount, the Company shall have no
further obligation or liability to or for the benefit of the Employee under this
Agreement, except as required by applicable law.”

(3) Paragraph 5(c)(vi) is deleted in its entirety and the following substituted
in lieu thereof:

“For Good Reason. If the Employee terminates this Agreement and his employment
for Good Reason, the Company shall pay to the Employee the greater of (x) the
Employee’s Base Salary for the remainder of the Term in accordance with the
Company’s payroll practices in effect from time to time and (y) two (2) years of
the Employee’s Base Salary in accordance with the Company’s payroll practices in
effect from time to time, provided, however, the Employee is not in violation of
the Confidentiality, Nondisclosure, Noncompetition, Nonsolicitation and
Nondisparagement Agreement attached as Exhibit B. Upon payment to the Employee
of the foregoing amount, the Company shall have no further obligation or
liability to or for the benefit of the Employee under this Agreement, except as
required by applicable law.”

(4) Paragraph 5(c)(vii) is deleted in its entirety and the following substituted
in lieu thereof:

“Adverse Ruling. In the event the Company terminates this Agreement due to an
Adverse Ruling, the Company shall pay to the Employee the greater of (x) the
Employee’s Base Salary for the remainder of the Term in accordance with the
Company’s payroll practices in effect from time to time and (y) two (2) years of
the Employee’s Base Salary in accordance with the Company’s payroll practices in
effect from time to time, provided, however, the Employee is not in violation of
the Confidentiality, Nondisclosure, Noncompetition, Nonsolicitation and
Nondisparagement Agreement attached as Exhibit B. Upon payment to the Employee
of the foregoing amount, the Company shall have no further obligation or
liability to or for the benefit of the Employee under this Agreement, except as
required by applicable law.”

(5) Paragraph 6 of the Agreement is deleted in its entirety and the following
substituted in lieu thereof:

“Indemnification. Notwithstanding anything to the contrary herein, including,
without limitation, Section 5(c) of this Agreement, to the fullest extent
permitted by the law, the Company will indemnify, defend and hold Employee
harmless from and against any and all third-party claims, demands,
investigations, actions, suits, proceedings, awards and/or judgments, including
reasonable costs and attorneys’ fees, incurred by Employee arising out of or
related to (i) the operations, business, or affairs of or any act or failure to
act on behalf of the Company, any director or any shareholder, or any of their
respective affiliates during the course of his employment with the Company (even
if the action or investigation is brought post Employee’s termination) and/or in
his capacity as an employee of the Company, except to the extent that any of the
foregoing is determined by final, nonappealable order of a court of competent
jurisdiction to have been primarily caused by the bad faith, gross negligence,
willful or intentional misconduct, knowing violation of law or criminal activity
of such Employee, and (ii) any action brought by TransUnion, its affiliates
and/or subsidiaries. The Company may obtain coverage for the Employee under an
insurance policy covering the Company’s directors and officers against claims
set forth herein if such coverage for Employee is possible at reasonable cost;
provided, however, that it is understood and agreed that the Company’s
obligation to indemnify the Employee as set forth in this Section 6 shall not be
affected by the Company’s ability or inability to obtain such insurance
coverage. The Company’s obligations under this Section 6 shall survive the
termination or expiration of this Agreement.”

(6) Exhibit A of the Agreement is hereby amended by inserting the following new
Paragraph 9 after Paragraph 8:

“Additional Equity: 100,000 RSUs pursuant to the IDI, Inc. (now Cogint, Inc.)
2015 Stock Incentive Plan or such other equity plan or arrangement as may be in
effect from time to time (such plan or arrangement hereinafter referred to as
the “Plan”). The RSUs shall be documented on an award agreement which shall
conform to the terms and conditions set forth in this paragraph (the “Award
Agreement”). The RSUs shall be subject to ratable annual vesting over a three
(3) year period pursuant to the terms of the Award Agreement. In addition, the
RSUs shall vest immediately upon: (i) a Change in Control, (ii) a termination of
Employee’s employment by Company Without Cause, (iii) a termination of
employment by Employee for Good Reason, (iv) Employee’s death or Disability or
(v) a termination due to an Adverse Ruling. Shares of Company’s Common Stock
shall generally be issued with respect to the vested RSUs upon the earlier of:
(i) a Change in Control, or (ii) Employee’s “separation from service” as defined
for purposes of Code Section 409A (the “Delivery Event”); provided, however,
that the delivery of shares shall be delayed until the earlier of (A) six
(6) months following separation from service, or (B) Employee’s death, if
necessary to comply with the requirements of Code Section 409A. All shares
underlying vested RSUs shall be delivered to Employee upon a Delivery Event
regardless as to the reason triggering such Delivery Event (including the reason
the Employee’s employment is terminated). This Paragraph 9 shall be in addition
to and shall not in any way modify, amend or restate any other grant of RSUs
made pursuant to this Agreement or to any grant agreement previously executed by
Employee.”



    For purposes hereof, a “Change in Control” shall mean:

(i) any one (1) person, or more than one (1) person acting as a group, acquires
ownership of common stock of Company or any material subsidiary that, together
with common stock held by such person or group, possesses more than 50% of the
total fair market value or total voting power of the common stock of Company or
such subsidiary; provided, however, that if any one (1) person, or more than one
(1) person acting as a group, is considered to own more than 50% of the total
fair market value or total voting power of the common stock of Company, the
acquisition of additional common stock by the same person or persons will not be
considered a Change in Control under this Agreement;

(ii) during any period of twelve (12) consecutive months, individuals who at the
beginning of such period constituted the Board of Directors of the Company or
any material subsidiary (the “Board”) (together with any new or replacement
directors whose election by the Board, or whose nomination for election by
Company’s or any material subsidiary’s shareholders, was approved by a vote of
at least a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the directors then in office; or

(iii) any one (1) person, or more than one (1) person acting as a group,
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by the person or persons) assets from the Company
or any material subsidiary outside of the ordinary course of business, that have
a gross fair market value equal to or more than 50% of the total gross fair
market value of all of the assets of the Company or such material subsidiary
immediately prior to such acquisition or acquisitions. For purposes of this
Section, “gross fair market value” means the value of the assets of the Company
or any material subsidiary, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.
Notwithstanding anything to the contrary in this Agreement, the following shall
not be treated as a Change in Control under this Agreement:

(A) a transfer of assets from the Company or any material subsidiary to a
shareholder of the Company (determined immediately before the asset transfer);

(B) a transfer of assets from the Company or any material subsidiary to an
entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company or such material subsidiary;

(C) a transfer of assets from the Company or any material subsidiary to a
person, or more than one (1) person acting as a group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding capital stock of the Company or material subsidiary; or

(D) a transfer of assets from the Company or material subsidiary to an entity,
at least 50% of the total value or voting power of which is owned, directly or
indirectly, by a person described in clause (C) above.

However, to the extent necessary for the Employee to avoid adverse tax
consequences under Section 409A of the Internal Revenue Code, and its
implementing regulations and guidance (“Section 409A”), a Change of Control
shall not be deemed to occur unless it constitutes a “change in the ownership or
effective control of a corporation or in the ownership of a substantial portion
of the assets of a corporation” under Treas. Reg. Section 1.409A-3(i)(5), as
revised from time to time.

(7) Except as specifically amended hereby, all terms and provisions of the
Agreement shall remain in full force and effect and unmodified.

[Remainder of page intentionally left blank; signature page follows]

IN WITNESS WHEREOF, the parties have executed this Amendment dated as of the day
and year written above.

COMPANY:

Cogint, Inc., a Delaware corporation

By: /s/ Derek Dubner
Derek Dubner, Chief Executive Officer


EMPLOYEE:

/s/ Daniel MacLachlan

